     Case: 1:18-cv-06922 Document #: 38 Filed: 12/20/18 Page 1 of 8 PageID #:4474




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

ZAPF CREATION AG.,

        Plaintiff,
                                                          Case No.: 1:18-cv-6922
v.
                                                          Judge Virginia M. Kendall
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”, Magistrate Judge Michael T. Mason

        Defendants.

                                   NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) on Schedule A with leave to

reinstate within ninety (90) days if the agreed settlement payment is not received. After ninety

(90) days, the dismissal is with prejudice.

                     NO.                       DEFENDANT NAME
                     276                            zyh19872012
                     243                           2017winter2017
                     378                         fastshopping2017
                     108                               linzhicen
                     770                               jiechuren
                     417                          hearmeroarlanny
                     801                           shilisupply2015
                     508                             mashuyuan
                     614                            sunrisesunset
                     797                         shanshanshenshen
                      23                           baloombagstore
                     435                             houzhibing
                     797                         shanshanshenshen
                     498                              Luckybig
                     637                              vellashow
                     502                             luoshi2016
                     511                      meihua112211@163.com
                     267                                ustonok
                     275                              ztyclother
                     734                          topclothesforsale
Case: 1:18-cv-06922 Document #: 38 Filed: 12/20/18 Page 2 of 8 PageID #:4474




            249                                 d-sotre
            725                            fancyqube09
            244                              3plazados
            247                              clock2018
             63                           fjxxyouth0118
            763                            haijingjinghu
            813                                tangleic
            400                                goodhh
            253                            globalstorehk
              3                              dresses-up
            245                             belle-poque
            265                        topelectronics2010
            735                          valuedressshop
            745                           Beauty_Maker
            127                            Men_Fashion
            167                 shenzhenshioufeidemaoyigongsi
            208                      Women Fashion Show
             35                          Blue_Sky Store
             37                            Bluesea Store
             47                            dahaiwuliang
             60                         Fashionstyle_man
            428                        Home Lover Store
            802                       Shoppingmall Store
            184                            Sweety Love
            806                             sunshineage
             28                            Beauty Year
            137                          New_style2015
            766                                heymao
            716                                 Zoraya
            740                     18353478646@163.com
            822                      wenxinBeautiful Shop
            826                            zhongshuting
            527                                MLMH
            534                         Myhomeshopping
            604                               starsunny
            395                          gcy5841314520
            519                             MichelleST
            629                                 Trevor
            710                           zhengyuxiang
            178                            summerparty
            512                            meimei1988
            505                     Maggie Korean makeup
            667                                 XFHL
            712                              zhouxiaoju
            470                                 ladeyi
            371                              Fang Hong
                                      2
Case: 1:18-cv-06922 Document #: 38 Filed: 12/20/18 Page 3 of 8 PageID #:4474




            487                              liuli_store
            758                           Freesion mall
            765                             Happy Hut
            785                            New Lucky
            825                         zhongguodenju
            790                           qinpinglinlin
            767                            home-mama
            318                         Charles' House
            559                           Pop_Fashion
            376                           fashion_store
            365              Every family needs a machine to work
            640                       wangsunhao123hao
            602                         Starry Furniture
            703                                 Zakra
            705                         zengyiceng520
            776                          lingfeicuikaiG
            516                        Mermaid 's Kiss
            599                        Social Shopping
            429                            Home Stuff
            334                            Comfy_life
            337                           counterattack
            817                            trend online
            816                            treasure657
            749                             Briskaariy
            780                                 lolitay
             88                             Ice Scream
             86                           huiling temai
            146                      pimingm123youxiang
            789                            qianlitiaoyi
            827                               zuoyashi
            752                             congbinbin
            823                            yoisawngge
            742                                 Arashi
            808                               Sup_inn
            204                                wanlipu
            196                              Vinsaniki
            545                           Ohyes Trade
            457                               kaitailin
            175                            Stephmiller
            706                             zhangcuili
             74                          hangyubaobei
            233                          zhangzhongjie
             92                           Island Sunset
             98                               Kristy21
            330                                cherrish
            198                        wangjing120803
                                     3
Case: 1:18-cv-06922 Document #: 38 Filed: 12/20/18 Page 4 of 8 PageID #:4474




            111                               liusheng
            663                               wuxiyan
             77                         hexueqing0926
             16                             Aana2017
            195                          UtterLadyness
            236                           zhayuanyuan
            203                          wangzhen123
            322                            chenguiying
            176                            stylebyanna
             66                                  ganji
             24                               bamboos
            560                              Principles
            138                             NouCamp
            293                               aprilfun
            226                             YiPi Trend
            494                    LovedLuxuries storefront
            678                               xingstars
            199                           wangkeqi520
             29                              beecoffee
            610                             sunbingxia
            189                               tiancong
             64                         forgetmenot908
            159                                 reqing
            193                             Trilby hot
             30                            Bengaltiger
            556                           PictishPapers
            294                             asdfghjkla
             42                                chenxu
             95                           jiayunpeng12
             61                          fashionzhicoat
            677                       xinglongzhuanqian
             91                        International Fan
            142                             passdowm
            469                              laceskong
            741                            antyjackjack
             51                          dongtianming
            494                    LovedLuxuries storefront
            183                                suunny
            229                   youzidawang123@163.com
            277                                  6950
            234                          zhaojia900121
            210                        xiamennitesicoltd
            100                                lankyas
            547                                 onelife
             27                               bearbabe
            574                                rosekey
                                     4
Case: 1:18-cv-06922 Document #: 38 Filed: 12/20/18 Page 5 of 8 PageID #:4474




             96                             kaikaijian
            150                            pxloveshop
            782                              mazaolin
             58                            faddishman
            525                             mirrorday
             57                                 exfall
            369                                 fanci
            700                                 yutoo
            222                            yaoxiaohui
            222                            yaoxiaohui
             94                            jiaxiangnan
             81                            homethread
             80                                hkzhdd
            549                               ourtaste
            188                           tatiannabella
            143                           peggysue.00
             72                              graduator
            129                                milkcf
            163                            sealavender
            191                              toniergirl
            579                          SellMax Trade
            778                             Lisa outlet
             76                                 heitu
            164                              shanggirl
             82                               honeyed
            225                             yingxiong
            140                            orchidfarm
             62                             Feileideite
            681                                xuanzi
            682                             xumeijing
            139                            OlallaShine
            345                            debor.lenno
            424                               herofun
             49                               delcatty
            120                           luckychance
            291                         ann-yanguang88
             38                               Caeiore
             44                             Crazy Gai
            157                             Rebecca2
            824                              zengrong
            529                            moshanhua
            387                           franckolivier
            751                               clement
            162                             sanjiedoor
            109                              liuhui884
             18                      ailianshuojingpindian
                                     5
Case: 1:18-cv-06922 Document #: 38 Filed: 12/20/18 Page 6 of 8 PageID #:4474




            239                                  zzg
            238                         zhoulinghong1
            220                             yang feng
            105                             lili zhang
            642                          wangxiaohui
             53                           dongyunxia
             84                                 huiaq
            186                                tanhao
            466                            KKingdom
            145                              Phinehas
            145                              Phinehas
             93                            jdjhru5478
            324                            chenliliang
             54                         dress4yourlife
            554                                peanut
            125                   m18252902344@163.com
            693                    yjf1236mail@163.com
            134                        momsmoney04
            185                             tancaimei
             78                            heyongkui
            340                             daizhiwei
            323                               chenigh
            221                              yangzaie
            450                       jingrongdianzi03
            133                        Momoda House
            201                        wangronghua11
            200                             wanglixia
            107                            lintaofushi
            531                                motou
            151                          qiaochen123
             79                       highest&coolman
            158                           renjiandong
            115                               lizailin
            488                              liuliumei
             52                           dongxiaoxin
            205                            weiyaoyao
            116                    LIZHI&GONG.STORE
             85                   HUICAICOLOR-FAMILY
            147                            pinkwawas
             36                          BlueRaincoat
            497                          luckboy1023
            576                                 saga
            571                      rainaccessories_98
            171                          smubme2004
             19                              artpanda
            131                    Ming hing bully clothing
                                    6
Case: 1:18-cv-06922 Document #: 38 Filed: 12/20/18 Page 7 of 8 PageID #:4474




             99                             kujata515
            106                               linsbay
             68                              gegewu
            492                           longshower
            118                            loman_eva
             34                                birdyk
             89                          ihbuy-jewerly
            366                       EveryDayLifeStore
             67                               gardon
            595                              smart4u
            132                              mjumil8
            406                        guanhziyang01_6
             32                                bijani
             55                            duyingying
            112                            liushuanga
            202                           wangxiaoye
            501                                 luoni
            177                             sudongxia
            486                             liuhui338
            668                          xhngjuiybhuy
            218                    y18238111092@163.com
            683                             xupeisong
            408                             guowjuan
             46                        CYHchenyanhui
            122                              luojuanj
            113                            lixiaoyuna
            136                         neimengyuansu
             25                             bayinselin
            161                              s0phine
            104                            licaixia549
            768                            honggouqi
             40                        chendongmei520
            148                            poiuytrewq
            182                                suqirr
            490                             liuzuxind
            207                               wkling
            101                         lanlanxiandian
            666                              wyx3583
             22                           baicaioutlets
            153                             qiaolijuan




                                     7
   Case: 1:18-cv-06922 Document #: 38 Filed: 12/20/18 Page 8 of 8 PageID #:4474




DATED: December 20, 2018                           Respectfully submitted,

                                                   /s/ Keith A. Vogt
                                                   Keith A. Vogt, Esq. (Bar No. 6207971)
                                                   Keith Vogt, Ltd.
                                                   1033 South Blvd., Suite 200
                                                   Oak Park, Illinois 60302
                                                   Telephone: 708-203-4787
                                                   E-mail: keith@vogtip.com

                                                   ATTORNEY FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on December 20, 2018 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all
registered attorneys of record.

                                                   /s/ Keith A. Vogt
                                                   Keith A. Vogt, Esq.




                                               8
